     Case 1:20-cv-00662-AWI-BAM Document 14 Filed 09/03/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   LEROY GOMEZ,                                       Case No. 1:20-cv-00662-AWI-BAM
12                      Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                        REGARDING DISMISSAL OF ACTION,
13          v.                                          WITH PREJUDICE, FOR FAILURE TO
                                                        STATE A CLAIM, FAILURE TO OBEY A
14   CYNTHIA NORRIS, et al.,                            COURT ORDER, AND FAILURE TO
                                                        PROSECUTE
15                      Defendants.
                                                        (Doc. Nos. 10, 13)
16
                                                        FOURTEEN (14) DAY DEADLINE
17

18

19

20          I.      Background

21          Plaintiff Leroy Gomez (“Plaintiff”), a state prisoner proceeding pro se and in forma

22   pauperis, filed this action on May 11, 2020. (Doc. No. 1.)

23          On June 26, 2020, the Court screened Plaintiff’s complaint and granted him leave to file

24   an amended complaint within thirty (30) days of service of the Court’s order. (Doc. No. 10.)

25   Plaintiff was warned that if he failed to file an amended complaint in compliance with the Court’s

26   order, then the Court would recommend dismissal of this action, with prejudice, for failure to

27   obey a court order and for failure to state a claim. (Id.)

28          On July 20, 2020, the Court granted Plaintiff’s request for an extension of time to amend
                                                       1
     Case 1:20-cv-00662-AWI-BAM Document 14 Filed 09/03/20 Page 2 of 4

 1   his complaint. The Court extended the deadline for an additional thirty (30) days from the date of

 2   service of the order. (Doc. No. 13.) Based on that order, Plaintiff’s amended complaint, if any,

 3   was due no later than August 24, 2020.

 4          The deadline for Plaintiff to file his amended complaint has passed, and Plaintiff has not

 5   filed an amended complaint or otherwise contacted this Court. The Court will therefore

 6   recommend that this action be dismissed, with prejudice, for failure to state a claim, for failure to

 7   obey a court order, and for failure to prosecute.

 8          II.     Discussion

 9          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

10   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

11   within the inherent power of the Court.” District courts have the inherent power to control their

12   dockets and “[i]n the exercise of that power they may impose sanctions including, where

13   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

14   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

15   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

16   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

17   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

18   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

19   (dismissal for failure to comply with court order).

20          In determining whether to dismiss an action, the Court must consider several factors: (1)
21   the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

22   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

23   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

24   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

25          Here, although this action has been pending only since May 2020, Plaintiff’s amended

26   complaint is overdue despite an extension of time to amend. The Court cannot hold this case in
27   abeyance awaiting compliance by Plaintiff. The Court additionally cannot effectively manage its

28   docket if Plaintiff ceases litigating his case. Thus, the Court finds that both the first and second
                                                         2
     Case 1:20-cv-00662-AWI-BAM Document 14 Filed 09/03/20 Page 3 of 4

 1   factors weigh in favor of dismissal.

 2           The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

 3   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.

 4   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs

 5   against dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza,

 6   291 F.3d 639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose

 7   responsibility it is to move a case toward disposition on the merits but whose conduct impedes

 8   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Prods.

 9   Liab. Litig., 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).

10           Finally, the court’s warning to a party that failure to obey the court’s order will result in

11   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;

12   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s June 26, 2020 screening order

13   expressly warned Plaintiff that his failure to comply would result in a recommendation for

14   dismissal of this action. (Doc. No. 10 at 8.) Thus, Plaintiff had adequate warning that dismissal

15   could result from his noncompliance.

16           Additionally, at this stage in the proceedings there is little available to the Court that

17   would constitute a satisfactory lesser sanction while protecting the Court from further

18   unnecessary expenditure of its scarce resources. Plaintiff is proceeding in forma pauperis in this

19   action, indicating that monetary sanctions are of little use, and the preclusion of evidence or

20   witnesses is likely to have no effect given that Plaintiff has ceased litigating his case.
21           III.    Conclusion and Recommendation

22           Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, without

23   prejudice, for Plaintiff’s failure to state a claim, failure to obey the Court’s order and failure to

24   prosecute this action.

25           These Findings and Recommendations will be submitted to the United States District

26   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
27   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

28   file written objections with the Court. The document should be captioned “Objections to
                                                        3
     Case 1:20-cv-00662-AWI-BAM Document 14 Filed 09/03/20 Page 4 of 4

 1   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 2   objections within the specified time may result in the waiver of the “right to challenge the

 3   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

 4   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     September 3, 2020                          /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
